Case: 20-50692     Document: 00515758956         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50692
                                                                     February 26, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eugene Durst Self,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:09-CR-66-1


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Eugene Durst Self, federal prisoner # 76522-080, moves for leave to
   proceed in forma pauperis (IFP) and for the appointment of counsel for an
   appeal. The district court denied Self’s motion to proceed IFP, certifying
   that the appeal was not taken in good faith. By moving for IFP, Self is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50692            Document: 00515758956                 Page: 2   Date Filed: 02/26/2021




                                             No. 20-50692


   challenging the district court’s certification. See Baugh v. Taylor, 117 F.3d
   197, 199-202 (5th Cir. 1997).
            In his brief, Self argues that the district court abused its discretion in
   denying his motion for release by not considering relevant facts and evidence
   and by using a non-Shepard 1 approved document upon which to base its
   original revocation decision. He contends that his revocation of supervised
   release was based on a violation that was vacated by the state court.
            Self’s motion for release, filed in his criminal revocation case,
   essentially asked the district court to reconsider its decision to revoke his
   supervised release while his appeal was pending. Self filed his motion on
   August 10, 2020, over eight months after the district court revoked his
   supervised release in December 2019. We affirmed Self’s revocation
   sentence on August 28, 2020. United States v. Self, 818 F. App’x 381, 382
   (5th Cir. 2020). The district court did not have jurisdiction to consider this
   untimely motion for reconsideration. See United States v. Cook, 670 F.2d 46,
   48 (5th Cir. 1982); United States v. Miramontez, 995 F.2d 56, 58 n.2 (5th Cir.
   1993).
            Self’s motion was unauthorized and without a jurisdictional basis, and
   “he has appealed from the denial of a meaningless, unauthorized motion.”
   See United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994). He has not
   shown that the district court abused its discretion in denying his motion. And
   he failed to show that his appeal involves “legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citations omitted). Therefore, the
   motion to proceed IFP is DENIED, the motion for appointment of counsel



            1
                Shepard v. United States, 544 U.S. 13 (2005).




                                                   2
Case: 20-50692    Document: 00515758956         Page: 3   Date Filed: 02/26/2021




                                 No. 20-50692


   is DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117
   F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                      3